Title: Extract of a Letter from James Wilkinson, 25 December 1806
From: Pinkney, N.
To: 


                        
                            New Orleans, December 25th, 1806.
                        
                        “I now beg leave explicitly to state, that having offered to judge Hall and judge Mathews, the 12th or 13th
                            inst. all the testimony which I possessed against Burr and Bollman, to the end that the former might be proclaimed for
                            apprehension throughout the United States, and the latter might be committed to close confinement, to secure his testimony
                            and prevent his correspondence and machinations in aid of Burr’s insurrection; the first was declined, specifically, on
                            the gound that it might “be too late, as Burr might be on his way;” and the last was rejected, because the offence was
                            bailable, and the writ of habeas corpus would put the prisoner at large; and after some reflection, judge Hall declared,
                            “I believe it will be best for the general to exercise his discretion;” to which judge Mathews made no objection; and as
                            the gentlemen left my chamber, I observed, “I hope you will not hang me for what I may do;” to which they both replied in
                            the negative.
                        Governor Claiborne had assured me frequently, he was ready to share my responsibility. On my first arrival
                            here, he promised me he would suspend the writ of habeas corpus and declare martial law, if necessary; he, at the moment,
                            felt himself authorized to do so, in any public extremity; he soon quit that ground, and has since assured me he did not
                            think he possessed the power, but that so soon as he was assured of Burr’s landing at Natchez, he would adopt these
                            measures. He assured me he would justify the seizure of Bollman, Swartwout and Ogden, and explicitly advised the
                            apprehending of the first, one hour only before it was done.
                        I conjure you, sir, and through you, sir, my country, to consider the difficulty, delicacy and danger of my
                            situation, operating at a thousand miles from the seat of government, without orders and on my own discretion. I pray you
                            to do justice to my motives, and to believe that I consider the integrity of the union and the constitution of our
                            country, to be most seriously endangered; that I have staked my life in their support; and that I feel it to be my duty,
                            without regard to forms or ordinances, to employ every means within my reach to secure the end.
                        Finding that the civil authority would not hold Ogden in custody; and that the governor would not have
                            Alexander apprehended; and knowing that these men were active and determined agents of Burr, I ordered them into
                            confinement, and was immediately served with writs of habeas corpus, to bring them forthwith before judge Workman; to
                            which I have made answers of the same cast with that offered in the case of Bollman, and they will soon follow Swartwout
                            to some Atlantic port, to be disposed of as the government may think proper to direct.
                        I have considered it my duty to transmit you the enclosed letter, addressed to the foreigner who is now
                            engaged in taking a chart of this very important coast, of which I have before expressed my suspicions. A comparison of
                            movements, dates and circumstances, will shew you that Burr’s “new friend” spoken of, and also the companion “de voyage”
                            of the writer from Louisville, who is the identical agent who visited St. Louis, as reported by Mr. Myers; the aid-de-camp
                            of Charette too, may be traced up. What a sad fellow——must be: he had ruined——, and is now disgorging his villains upon
                            us. I have said before, it is my opinion——should be recalled; he came here with Bollman, Alexander and Spence, brought
                            letters from Burr to——, and was his panegyrist in this city. The letters under cover from——and——to Alexander, after his
                            arrest, and after they were fully apprized, in open court, of the causes which produced it, betray a warmth of sympathy
                            and interest, which justify the suspicion of a common cause; and when character and merits are taken into consideration,
                            were I authorized, I should put them out of the way of doing harm by example, influence or intrigue.
                        The deposition of Mr. Justice Hinds implicates an officer of the army of recent appointment, from whom I
                            shall extract all the information he may possess. The transaction referring to a date anterior to his acceptance of a
                            commission. I believe the law martial will not apply to him; and as his character is fair, his conduct in service
                            unexceptionable, and because he had within a few days committed to the guard, a person, who, within his own quarters,
                            attempted to corrupt him to the interests of Burr, I am disposed to spare him, provided his conduct should be open, fair
                            and candid; otherwise I shall recommend his dismission from service. In this case, as in many others, names have no doubt
                            been employed to popularize the association. Mr. Burr has derived considerable aid from the unpardonable use which he has
                            made of my own name, and I have no doubt that of governor Claiborne was employed for the same purpose.
                        In the depositions which I have given, I have reserved many names of some import. Information against
                            Alexander will be had to convict him of misprision of treason. This young man was introduced to me formerly by——: he
                            possesses splendid talents, and is destitute of fear; indeed the greater part of those whom I have arrested, are
                            desperately brave, and therefore should be well guarded. Mr. Burr has the art of selecting his associates.
                        This will accompany Swartwout, who proceeds in charge of ensign Mead, and a dupliate, under blank cover, will
                            be transmitted by lieut. Sevier, who attends Alexander. Ogden will be sent forward by the next vessel.
                        Pardon, I beseech you, this crude epistle, written under a pressure of public engagements, and constant
                            interruptions.
                        I am at my post, ever ready to execute your orders for the national good and glory.”
                        True extract.
                        
                            N. Pinkney, Captain
                            
                        
                    